If it be conceded that the judgment set out in our former opinion does not show that Mary D. Woolley answered as executrix, still it was not void as to her, for the presumption is that the court before rendering the same ascertained that it had acquired jurisdiction of her person by service of citation; and if the court erred in rendering it before the expiration of the year from the probate of the will (Revised Statutes, article 1996) such judgment certainly was not void, and since the executrix makes no complaint thereof we see no reason why Mary D. Woolley should be permitted to set it aside. If it were void Mary D. Woolley might claim, as she does, that there was no final disposition of the cause, and that therefore she is entitled to have the entire cause tried de novo, but the judgment being at most only voidable as to the executrix, and she not joining in this attempt to vacate same, Mary D. Woolley can only urge such objections thereto as are personal to her.
The motions of both parties will be overruled.
Motions overruled